Citation Nr: 1700250	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the record.

When this case was before the Board in November 2013, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Board notes at the outset that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In its November 2013 remand, the Board noted that the Veteran suffered a head injury during service when the tank he was riding in sustained enemy fire, and that he was service-connected for shell fragment wounds of the skull.  The Board noted that following a VA examination in February 2009, the examiner stated he was unable to attribute any cognitive difficulties to the Veteran's in-service injury without resorting to speculation, given that the Veteran's service-connected psychiatric disorder had been present since service.  The Board noted the Veteran's testimony that he had residual headaches from the in-service injury.  The Board also noted the Veteran had not been afforded a magnetic resonance imaging test (MRI).  Accordingly, the Board remanded the claim for an additional VA examination.  The examiner was requested to opine as to whether it was at least as likely as not the Veteran had any residuals of a TBI, including headaches.  The Board specifically stated that an MRI should be performed.

The Veteran was subsequently afforded VA examinations in January 2014 by both a VA psychologist and a VA psychiatrist.  The VA psychologist first indicated the Veteran had a prior TBI in 1969.  The psychologist noted the Veteran's report that he was a crew member in a tank in Vietnam that was hit with a rocket-propelled grenade (RPG).  The Veteran reported he was knocked over by the blast and exposed to hot gas and struck by molten metal fragments.  The Veteran reported no loss of consciousness and no post-traumatic amnesia, but he did suffer damage to both ear drums.  After a two-week recovery in a hospital, he was returned to his unit and continued to serve as a tank crew member.  He reported no awareness of persisting cognitive deficits in the immediate aftermath or shortly after the incident.  The psychologist next indicated the Veteran had a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The psychologist indicated judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness were normal.  The psychologist also noted a February 2009 computerized tomography (CT) scan of the head showed normal results.  The psychologist stated the Veteran reported no particular cognitive concerns or changes he believed to be associated with the 1969 head injury event.  The psychologist noted the Veteran did report balance problems, which the psychologist stated could be associated with multiple sources, and would need medical evaluation.  

The psychologist further stated the event described by the Veteran "did not meet the criteria for moderate to severe TBI."  The psychologist stated that the head trauma event described by the Veteran was, at worst, a concussive experience, and would typically be referred to as an "mTBI," which should result in no residual cognitive changes.  The psychologist stated the vast majority of mTBI or concussion experiences are asymptomatic within 6 months or much sooner, according to mTBI literature.  The examiner further noted the Veteran had been diagnosed with posttraumatic stress disorder (PTSD) and depression.  The psychologist stated it was his clinical opinion that any subjective cognitive difficulties the Veteran may be experiencing were more likely than not due to "non-organic" factors and/or "involutional changes."
 
In a separate report, a VA psychiatrist first stated, falsely, that the Veteran was service-connected for residuals of a TBI with a 10 percent evaluation.  The psychiatrist also noted the Veteran was service-connected for PTSD with a 70 percent evaluation.  The psychiatrist stated that both PTSD and head trauma could result in very mild cognitive problems.  The psychiatrist stated he strongly suspected that any cognitive problems the Veteran had were due primarily to his psychiatric disorder rather than his reported blast-type injury, which caused perforated ear drums during service.  The psychiatrist further stated it was his medical opinion, based upon a reasonable degree of medical probability, that it was less likely than not the Veteran had any residuals of a TBI, including headaches.  The rationale provided by the psychiatrist was that he was unable to attribute the Veteran's cognitive difficulties to the in-service blast event without resorting to mere speculation, given that the Veteran's psychiatric condition had been present since service.

The Board first notes it does not appear any MRI was performed in accordance with the Board's November 2013 remand instructions, nor do the above-discussed VA examination reports explain why an MRI was not indicated.  

The Board next notes the VA psychologist's finding that the Veteran reported no particular cognitive concerns or changes the Veteran believed were associated with his in-service head injury.  This statement is directly contradicted by the psychologist's indication in the same report that the Veteran had a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  In addition, the psychologist failed to address the Veteran's previously noted assertions that he suffered from headaches since his in-service injury.  The Board further notes the psychologist's statement that the Veteran's reported balance problems could be associated with multiple sources, and would need medical evaluation.  The psychologist did not elaborate as to whether the Veteran's balance problems might be caused, at least in part, by residuals of an in-service TBI.  

The Board next turns to the VA psychiatrist's finding that it was less likely than not the Veteran had any residuals of a TBI, including headaches.  Again, the rationale provided by the psychiatrist was that he was unable to attribute the Veteran's cognitive difficulties to the in-service blast event without resorting to mere speculation, given that the Veteran's psychiatric condition had been present since service.  The Board notes this rationale is an exact duplicate of the rationale stated in the February 2009 VA examination report, which the Board has already found inadequate.  The Board notes, more specifically, that while the examiner's rationale focuses on an apparent inability to attribute the Veteran's "cognitive difficulties" to his in-service injury, the examiner entirely neglected to address the Veteran's reported headaches.

For the foregoing reasons, the Board has determined the VA examination reports of record have failed to carry out the Board's remand instructions, and are otherwise inadequate for adjudication purposes.  As such, a remand for an additional VA examination is warranted.

The Board also notes that in a March 2014 statement, the Veteran asserted that after the above-described in-service RPG explosion, he did not remember getting out of his tank but remembered being on the ground until help arrived.  He further stated that while still in Vietnam and after he got home he had instances where he was laying down and could not move any part of his body except his eyes.  He further stated he had experienced pressure in his head for a long time and continued to have balance problems.  He further stated he had trouble pronouncing words.  The examiner on remand will be instructed to address the Veteran's statements.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by a physiatrist, neurologist, or psychiatrist who has not performed an examination in this case, to determine whether he has residuals of an in-service traumatic brain injury (TBI).  The Veteran's claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should perform an MRI.  If an MRI is not indicated, the examiner should explain why not.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any residuals of a TBI, including, but not limited to, headaches and balance problems.

In providing this opinion, the examiner must address the Veteran's statements to the effect that he has suffered from headaches, balance problems, and difficulty pronouncing words since his in-service injury. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




